DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Claims 1 – 8 are pending. Claims 6 – 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.

Claims 1 – 5 are thus under consideration for this office action.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Regarding claims 1 and 3
Further regarding claim 1, the Examiner respectfully recommends Applicant add the word “a” between “make into” and “mixed liquid” on line 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the powder” on line 6. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner respectfully recommends Applicant amending to “the sendust powder” to provide proper antecedent basis. 
Further regarding claim 1, the claim recites “the reacted powder” on lines 7-8. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner respectfully recommends Applicant add “and obtain a reacted powder” after “produce chemical reaction for 30-60 min” on line 7 to provide proper antecedent basis. 
Further regarding claim 1, the claim recites “the clay powder” on line 13, and also on line 16. There is insufficient antecedent basis for this limitation within the claim, as a “clay powder” 
Further regarding claim 1, the claim recites “the air-dried first powder” on line 14. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner respectfully recommends Applicant either add an explicit step of air-drying the first powder to the claim, or remove “air-dried” to provide proper antecedent basis.
Further regarding claim 1, the claim recites “including aerosolized sendust powder having granularity of 5-20 microns” on line 2. The term “granularity” is not defined by Applicant in the as-filed disclosure, and the term itself does not readily indicate what is being measured. As such, it renders the claim indefinite. 
For the purpose of compact prosecution, the Examiner has interpreted the term “granularity” to be an equivalent to “particle size”. For example, the limitation “aerosolized sendust powder having granularity of 5-20 microns” has been interpreted by the Examiner to require a particle size of 5-20 microns.
Further regarding claim 1, the claim recites “the sodium silicate modulus is 1.5-2.5” on line 12. It is unclear as to what “modulus” is being referred to in this case. Moreover, the instant specification does not provide clarification on the matter. Further, no unit it provided to accompany the “modulus”. This limitation renders the claim indefinite as this value could correspond to a great many aspects, such as bulk modulus, shear modulus, Young’s modulus, and elastic modulus, etcetera. To further complicate matters, there is one embodiment in the as-filed disclosure where it is stated that the sodium silicate “modulus” is 2.0% (P 8, L 17-18), while all other cited embodiments of this “modulus” do not recite a percentage, or any other unit. As such, the Examiner 
Claim 2 is rejected for its dependence on claim 1.
Regarding claim 3, the claim recites “the powder” on line 6. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner respectfully recommends Applicant amending to “the sendust powder” to provide proper antecedent basis. 
Further regarding claim 3, the claim recites “the reacted powder” on lines 7-8. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner respectfully recommends Applicant add “and obtain a reacted powder” after “produce chemical reaction for 30-60 min” on line 7 to provide proper antecedent basis. 
Further regarding claim 3, the claim recites “the clay powder” on line 14. There is insufficient antecedent basis for this limitation within the claim, as a “clay powder” has not been referenced at all in the claim. To overcome the rejection, Applicant must either amend “the clay powder” to provide the term with proper antecedent basis, or amend the claim elsewhere to provide proper antecedent basis.
Further regarding claim 3, the claim recites “the water” on line 14. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner recommends Applicant remove “the” in “the water”.
Further regarding claim 3, the claim recites “the 60-mesh sieve” on lines 16-17. There is insufficient antecedent basis for this limitation within the claim. To overcome the rejection, the Examiner recommends Applicant amend “the 60-mesh sieve” to “a 60-mesh sieve”.
Further regarding claim 3, the claim recites “including aerosolized sendust powder having granularity of 5-20 microns” on line 2. The term “granularity” is not defined by Applicant in the 
For the purpose of compact prosecution, the Examiner has interpreted the term “granularity” to be an equivalent to “particle size”. For example, the limitation “aerosolized sendust powder having granularity of 5-20 microns” has been interpreted by the Examiner to require a particle size of 5-20 microns.
Further regarding claim 3, the claim recites “the sodium silicate modulus is 1.5-2.5” on line 13. It is unclear as to what “modulus” is being referred to in this case. Moreover, the instant specification does not provide clarification on the matter. Further, no unit it provided to accompany the “modulus”. This limitation renders the claim indefinite as this value could correspond to a great many aspects, such as bulk modulus, shear modulus, Young’s modulus, and elastic modulus, etcetera. To further complicate matters, there is one embodiment in the as-filed disclosure where it is stated that the sodium silicate “modulus” is 2.0% (P 8, L 17-18), while all other cited embodiments of this “modulus” do not recite a percentage, or any other unit. As such, the Examiner cannot decipher Applicant’s intent in claiming the aforementioned “modulus” as it is not explained whatsoever in the disclosure, and an inconsistent use of units has also been presented.
Claims 4 – 5 are rejected for their dependence on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109202092 (“Tong”; herein citing English machine translation provided with this correspondence) in view of US 2010/0150768 (“Fujita”), WO 2018/117036 (“Kuse”; herein citing US 2019/0326040 as English equivalent), US 2004/0126609 (“Ueta”), “Chemistry: 12.2 - Factors Affecting Reaction Rates”, 2019. OpenStax (“OpenStax”), US 2019/0156975 (“Urata”), JP H01-215902 (“Kobayashi”; herein citing English machine translation provided with this correspondence), US 2011/0024671 (“Otsuki”), and US 2003/0177866 (“Veloff”), as evidenced by “High alumina cement”, 2014. Designing Buildings (“Designing Buildings”).
Regarding claim 1, Tong teaches a method for manufacturing an iron silicon aluminum magnetic core material (P 2, Par 1, L 2) using an iron silicon aluminum core material including aerosolized iron silicon aluminum powder (P 2, Par 1, L 2). 
In examples, Tong teaches that the iron silicon aluminum powder is sieved through 200 mesh (P 4, Par 5, L 1; P 5, Par 2, L 1; P 5, Par 5, L 1); that is, the maximum particle size used must be less than 75 microns. Thus, a prima facie case of obviousness exists, as the particle size of the powder taught by Tong (up to 75 microns) encompasses the claimed granularity of the powder (5-20 microns) (MPEP 2144.05 I).
It is noted that Tong does not explicitly teach that the powder utilized is sendust. It is known in the art that Sendust is a particular iron silicon aluminum alloy, having a composition which is outlined in the claim (e.g. 8.5-10 mass% Si, 5.5-6.3 mass% Al, balance Fe). Tong does not explicitly teach the composition of the powder, but does teach that the raw materials used to form prima facie case of obviousness exists (MPEP 2144.05 I).
Tong is silent as to any particular shape of the aerosolized iron silicon aluminum alloy powder.
Fujita teaches a method for producing metal powder for use in a magnetic core ([0002]). Fujita teaches that it is advantageous for powder particles used to form the dust core to have a spherical shape ([0046], L 1-2). Fujita teaches that the spherical shape of the particles have high flowability and favorable die filling property, which are important qualities in view of filling a die with the powder for compaction to form the core ([0045]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fujita, and utilize spherical iron silicon aluminum alloy powder in the method of Tong. Use of spherical powder particles is advantageous due to the high flowability and favorable die filling property of such particles.
Further, Tong teaches mixing the powder with an aqueous solution containing phosphoric acid (P 2, Par 9), and allowing for a chemical reaction to take place for 1-2 hours (P 2, Par 10), thereafter conducting drying at 80-130°C (P 2, Par 10). It is noted that the chemical reaction time (1-2 hours) and drying temperature (80-130°C) taught by Tong both overlap the claimed chemical reaction time (30-60 min) and drying temperature (100-200°C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 

Tong does not explicitly teach that the aqueous solution containing phosphoric acid additionally comprises chromic acid and boric acid.
Kuse teaches a soft magnetic powder ([0002]). Kuse teaches that a coating is formed on the soft magnetic powder particles by mixing a coating solution which may contain both chromic acid and phosphoric acid with the soft magnetic powder particles ([0089]-[0090]). Further, Kuse teaches that the formed coating layer has an insulating property, wherein a decrease in permeability may be suppressed due to the presence of the coating ([0050]). Additionally, the Examiner notes that this coating solution is analogous to the solutions taught by Tong and of the instant claim.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kuse into Tong, and add chromic acid to the solution containing phosphoric acid taught by Tong. The coating formed through use of such a coating solution suppresses a decrease in permeability in the treated soft magnetic powder.
Further, Ueta teaches metal powder for powder magnetic cores, and a method of producing such powder ([0002]). Ueta teaches that in the phosphoric acid solution for coating the powder particles with an insulating film ([0093]), boric acid may be included as a pH-controlling agent ([0095]). Ueta teaches that control of the pH of this solution is important, as pH influences the reactivity of the solution with metal ([0094], L 1-4).

Tong does not explicitly teach a step of heating the powder 60-100°C prior to mixing with the aqueous solution.
It is known in the art that temperature is a factor which affects the rate of reaction (OpenStax: Temperature of the Reactants). Further, it is known in the art that chemical reactions typically occur faster at higher temperature.
Thus, it would have been obvious to an ordinarily skilled artisan to heat the powder prior to and during the mixing with the aqueous solution, in order to increase the rate of the chemical reaction occurring upon mixing of the solution with the powder. An increase in reaction rate would decrease the amount of time required for the processing step, thereby increasing efficiency. Additionally, an ordinarily skilled artisan would have found it obvious to adjust the heating temperature to thereby optimize the rate of reaction. 
Moreover, Tong teaches that one or more of a high temperature resistant binder water glass, potassium water glass, composite phosphate, and SiO2 sol (silica) are added (P 3, Par 2). Tong teaches that these components are added in an amount of 0.5-2% (P 3, Par 2). The Examiner asserts that such a step is equivalent to the claimed step of preparing and mixing a binder (e.g. one or more of the previously mentioned additives) with the powder. Further, the Examiner notes that the addition amount taught by Tong (0.5-2%) overlaps with the claimed mass ratio of binder to powder (1.0-2.5%). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, it is noted 
Tong does not explicitly teach the addition of alumina, calcium aluminate cement, and montmorillonoid in a “binder” composition.
Urata teaches a soft magnetic powder and method for producing such powder ([0001]). Urata teaches that a binder which is mixed with the soft magnetic powder prior to press-molding ([0046], L 2-3), analogous to the binder of the instant claim, may contain materials such as oxides, including alumina ([0047], L 8-14). Urata teaches that use of alumina in the binder increases insulating property and binding property of the powder/binder mixture ([0047], L 8-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Urata, and add alumina to the powder/binder mixture of Tong. Use of alumina in similar binders is known in the art and has the benefit of increasing insulating and binding property of the mixture.
Further, Kobayashi teaches a method for producing a powder molded magnetic component (P 1, L 12-13). Kobayashi teaches that alumina cement is effective as a heat-resistant insulating material (P 3, L 1-2), and is mixed with the magnetic metallic powder to avoid sintering of the particles during annealing (P 3, L 31-34).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kobayashi into Tong, and add alumina cement into the “binder mixture” of modified Tong. Alumina cement is known to be effective as a heat-resistant insulating material. Further, the Examiner notes that calcium aluminate cements are also known in the art as alumina cements (Designing Buildings: High alumina cement).
Even further, Otsuki teaches a method for producing a composite magnetic material made of non-magnetic binder and soft magnetic metal powder (abstract). Otsuki teaches that the binder 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Otsuki and add montmorillonite to the “binder mixture” of modified Tong by wet-kneading the additives and alloy powder particles with water. Montmorillonite is known to have an insulation property which is desirable in composite magnetic material made of non-magnetic binder and soft magnetic metal powder, such as that described in Tong.
Regarding the claimed mass ratio of sodium silicate (i.e. liquid glass or water glass) to alumina to calcium aluminate cement (i.e. alumina cement) to montmorillonite, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to adjust the content of each of these additives relative to each other in order to optimize the binding and insulation properties of the binder mixture as a whole. Each of these additives has been shown in the prior art to affect one or both of these properties, and as such, adjustment of the amount added would be an obvious expedient to one of ordinary skill in the art. Further, regarding the “clay powder” of the instant claim, the Examiner notes that the montmorillonite taught by Otsuki is sufficient to meet the claimed addition of clay powder, as montmorillonite is a clay. 
Additionally, regarding the claimed ratio of clay powder to first powder, an ordinarily skilled artisan would have found it obvious to optimize the ratio of clay powder (e.g. montmorillonite) to metal powder, as it is known that montmorillonite has an effect on insulation property of the obtained mixture.

Regarding the claimed length of time of mixing and stirring of the binder/clay/water/first powder (i.e. the reacted and dried sendust powder), the Examiner notes that choosing such a length of time would have been an obvious expedient to one of ordinary skill in the art, as the length of time must be adjusted in order to obtain uniform mixture.
Regarding the step of drying the mixture of binder, clay powder, alloy powder, and water, Tong teaches, in examples, a step of drying after stirring (P 4, Par 5, L 6-7). Tong is silent as to the specific temperature at which the mixture is dried. However, Tong does teach that a previous step of drying is done at 80-130°C (P 2, Par 10). As such, an ordinarily skilled artisan would have found it obvious to conduct this step of drying at the same temperature range, as the only requirement is that water is removed from the mixture, i.e. it is dried. As such, an overlapping temperature range is present, and a prima facie case of obviousness exists (MPEP 2144.05 I).
Tong does not explicitly teach a step of screening with a 60-mesh sieve after drying the obtained mixture.
Veloff teaches binder systems used with steel powders ([0001]). Veloff teaches that steel powder is mixed with a binder composition and water, then is dried ([0041]). Veloff teaches that after drying, the dried particles are sieved through a 60 mesh screen in order to break up any powder particles which have agglomerated ([0042], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Veloff, and sieve the dried powder and binder mixture of modified Tong through a 60-mesh screen. 
Further, Tong teaches that zinc stearate is added to the mixed powder as a lubricant (P 3, Par 3).
Tong does not explicitly teach a step of screening with the 60-mesh sieve after adding the lubricant.
Veloff teaches binder systems used with steel powders ([0001]). Veloff teaches that steel powder is mixed with a binder composition and water, then is dried ([0041]). Veloff teaches that after drying, the dried particles are sieved through a 60 mesh screen in order to break up any powder particles which have agglomerated ([0042], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Veloff, and sieve the lubricant-added dried powder and binder mixture of modified Tong through a 60-mesh screen. Filtering in this manner allows for the breakup or removal of any powder particles which have formed agglomerates.
Moreover, Tong teaches forming the mixture into a core by pressing (P 3, Par 3), and thereafter annealing the pressed mixture to obtain a magnetic core (P 3, Par 4).
Regarding claim 2, regarding the claimed mass ratio of chromic acid to iron silicon aluminum powder, mass ratio of phosphoric acid to iron silicon aluminum powder, and mass ratio of boric acid to iron silicon aluminum powder, modified Tong does not explicitly teach any of these ratios. However, Kuse teaches that the total amount of chromic acid and/or phosphoric acid contained in the coating solution can be appropriately adjusted so that the desired composition, thickness, or the like of the coating layer can be realized ([0089], L 17-23). Further, as discussed previously, Ueta teaches that boric acid may be included as a pH-controlling agent ([0095]), and 
It would have been obvious to an ordinarily skilled artisan to adjust the mass ratio of each of chromic acid, phosphoric acid, and boric acid to the iron silicon aluminum powder. Adjustment of chromic acid and phosphoric acid may optimize the composition, thickness, or the like of the coating layer formed upon the iron silicon aluminum powder particles, and adjustment of the boric acid is necessary for control of the pH of the solution, thereby controlling the reactivity of the solution with the metal surface of the powder particles.

Regarding claim 3, Tong teaches a method for manufacturing an iron silicon aluminum magnetic core material (P 2, Par 1, L 2) using an iron silicon aluminum core material including aerosolized iron silicon aluminum powder (P 2, Par 1, L 2). 
In examples, Tong teaches that the iron silicon aluminum powder is sieved through 200 mesh (P 4, Par 5, L 1; P 5, Par 2, L 1; P 5, Par 5, L 1); that is, the maximum particle size used must be less than 75 microns. Thus, a prima facie case of obviousness exists, as the particle size of the powder taught by Tong (up to 75 microns) encompasses the claimed granularity of the powder (5-20 microns) (MPEP 2144.05 I).
It is noted that Tong does not explicitly teach that the powder utilized is sendust. It is known in the art that Sendust is a particular iron silicon aluminum alloy, having a composition which is outlined in the claim (e.g. 8.5-10 mass% Si, 5.5-6.3 mass% Al, balance Fe). Tong does not explicitly teach the composition of the powder, but does teach that the raw materials used to form the alloy powder comprise 80-82% Fe, 9.5-10% ferrosilicon, 5-6% Al particles, along with 0.2% of a slag removal agent and 0.5% carbon powder (P 3, Par 7). As ferrosilicon may contain silicon prima facie case of obviousness exists (MPEP 2144.05 I).
Tong is silent as to any particular shape of the aerosolized iron silicon aluminum alloy powder.
Fujita teaches a method for producing metal powder for use in a magnetic core ([0002]). Fujita teaches that it is advantageous for powder particles used to form the dust core to have a spherical shape ([0046], L 1-2). Fujita teaches that the spherical shape of the particles have high flowability and favorable die filling property, which are important qualities in view of filling a die with the powder for compaction to form the core ([0045]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fujita, and utilize spherical iron silicon aluminum alloy powder in the method of Tong. Use of spherical powder particles is advantageous due to the high flowability and favorable die filling property of such particles.
Further, Tong teaches mixing the powder with an aqueous solution containing phosphoric acid (P 2, Par 9), and allowing for a chemical reaction to take place for 1-2 hours (P 2, Par 10), thereafter conducting drying at 80-130°C (P 2, Par 10). It is noted that the chemical reaction time (1-2 hours) and drying temperature (80-130°C) taught by Tong both overlap the claimed chemical reaction time (30-60 min) and drying temperature (100-200°C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Tong is silent as to a particular length of time for drying the reacted powder. However, the Examiner asserts that choosing such a length of time would have been an obvious expedient to one of ordinary skill in the art, as the length of time must be adjusted in order to obtain a dry powder. 
Tong does not explicitly teach that the aqueous solution containing phosphoric acid additionally comprises chromic acid and boric acid.
Kuse teaches a soft magnetic powder ([0002]). Kuse teaches that a coating is formed on the soft magnetic powder particles by mixing a coating solution which may contain both chromic acid and phosphoric acid with the soft magnetic powder particles ([0089]-[0090]). Further, Kuse teaches that the formed coating layer has an insulating property, wherein a decrease in permeability may be suppressed due to the presence of the coating ([0050]). Additionally, the Examiner notes that this coating solution is analogous to the solutions taught by Tong and of the instant claim.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kuse into Tong, and add chromic acid to the solution containing phosphoric acid taught by Tong. The coating formed through use of such a coating solution suppresses a decrease in permeability in the treated soft magnetic powder.
Further, Ueta teaches metal powder for powder magnetic cores, and a method of producing such powder ([0002]). Ueta teaches that in the phosphoric acid solution for coating the powder particles with an insulating film ([0093]), boric acid may be included as a pH-controlling agent ([0095]). Ueta teaches that control of the pH of this solution is important, as pH influences the reactivity of the solution with metal ([0094], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ueta, and add boric acid to the phosphoric acid solution taught by Tong. Boric acid may be added 
Tong does not explicitly teach a step of heating the powder 60-100°C prior to mixing with the aqueous solution.
It is known in the art that temperature is a factor which affects the rate of reaction (OpenStax: Temperature of the Reactants). Further, it is known in the art that chemical reactions typically occur faster at higher temperature.
Thus, it would have been obvious to an ordinarily skilled artisan to heat the powder prior to and during the mixing with the aqueous solution, in order to increase the rate of the chemical reaction occurring upon mixing of the solution with the powder. An increase in reaction rate would decrease the amount of time required for the processing step, thereby increasing efficiency. Additionally, an ordinarily skilled artisan would have found it obvious to adjust the heating temperature to thereby optimize the rate of reaction. 
Subsequent to treatment with the solution and drying, Tong teaches a step of heat treating the powder, thereby obtaining an intermediate powder (P 3, Par 1).
Moreover, Tong teaches that subsequent to heat treatment, one or more of a high temperature resistant binder water glass, potassium water glass, composite phosphate, and SiO2 sol (silica) are added (P 3, Par 2). Tong teaches that these components are added in an amount of 0.5-2% (P 3, Par 2). The Examiner asserts that such a step is equivalent to the claimed step of preparing and mixing a binder (e.g. one or more of the previously mentioned additives) with the powder. Further, it is noted that “water glass” or “liquid glass” is synonymous with sodium silicate. As such, Tong teaches the addition of sodium silicate as a “binder”.

Urata teaches a soft magnetic powder and method for producing such powder ([0001]). Urata teaches that a binder which is mixed with the soft magnetic powder prior to press-molding ([0046], L 2-3), analogous to the binder of the instant claim, may contain materials such as oxides, including alumina ([0047], L 8-14). Urata teaches that use of alumina in the binder increases insulating property and binding property of the powder/binder mixture ([0047], L 8-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Urata, and add alumina to the powder/binder mixture of Tong. Use of alumina in similar binders is known in the art and has the benefit of increasing insulating and binding property of the mixture.
Further, Kobayashi teaches a method for producing a powder molded magnetic component (P 1, L 12-13). Kobayashi teaches that alumina cement is effective as a heat-resistant insulating material (P 3, L 1-2), and is mixed with the magnetic metallic powder to avoid sintering of the particles during annealing (P 3, L 31-34).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kobayashi into Tong, and add alumina cement into the “binder mixture” of modified Tong. Alumina cement is known to be effective as a heat-resistant insulating material. Further, the Examiner notes that calcium aluminate cements are also known in the art as alumina cements (Designing Buildings: High alumina cement).
Even further, Otsuki teaches a method for producing a composite magnetic material made of non-magnetic binder and soft magnetic metal powder (abstract). Otsuki teaches that the binder comprises ceramics which may include clay mineral including montmorillonite ([0035], L 5-8), as well as liquid glass i.e. sodium silicate ([0035], L 5-8). It is noted that Tong also teaches 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Otsuki and add montmorillonite to the “binder mixture” of modified Tong by wet-kneading the additives and alloy powder particles with water. Montmorillonite is known to have an insulation property which is desirable in composite magnetic material made of non-magnetic binder and soft magnetic metal powder, such as that described in Tong.
Regarding the claimed mass ratio of sodium silicate (i.e. liquid glass or water glass) to alumina to calcium aluminate cement (i.e. alumina cement) to montmorillonite, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to adjust the content of each of these additives relative to each other in order to optimize the binding and insulation properties of the binder mixture as a whole. Each of these additives has been shown in the prior art to affect one or both of these properties, and as such, adjustment of the amount added would be an obvious expedient to one of ordinary skill in the art. Further, regarding the “clay powder” of the instant claim, the Examiner notes that the montmorillonite taught by Otsuki is sufficient to meet the claimed addition of clay powder, as montmorillonite is a clay. 
Additionally, regarding the claimed ratio of clay powder to first powder, an ordinarily skilled artisan would have found it obvious to optimize the ratio of clay powder (e.g. montmorillonite) to metal powder, as it is known that montmorillonite has an effect on insulation property of the obtained mixture.
Even further, regarding the claimed ratio of water to first powder (i.e. the metal alloy powder particles), an ordinarily skilled artisan would have found it obvious to adjust this ratio such 
Regarding the claimed length of time of mixing and stirring of the binder/clay/water/first powder (i.e. the reacted and dried sendust powder), the Examiner notes that choosing such a length of time would have been an obvious expedient to one of ordinary skill in the art, as the length of time must be adjusted in order to obtain uniform mixture.
Regarding the step of drying the mixture of binder, clay powder, alloy powder, and water, Tong teaches, in examples, a step of drying after stirring (P 4, Par 5, L 6-7). Tong is silent as to the specific temperature at which the mixture is dried. However, Tong does teach that a previous step of drying is done at 80-130°C (P 2, Par 10). As such, an ordinarily skilled artisan would have found it obvious to conduct this step of drying at the same temperature range, as the only requirement is that water is removed from the mixture, i.e. it is dried. As such, an overlapping temperature range is present, and a prima facie case of obviousness exists (MPEP 2144.05 I).
Tong does not explicitly teach a step of screening with a 60-mesh sieve after drying the obtained mixture.
Veloff teaches binder systems used with steel powders ([0001]). Veloff teaches that steel powder is mixed with a binder composition and water, then is dried ([0041]). Veloff teaches that after drying, the dried particles are sieved through a 60 mesh screen in order to break up any powder particles which have agglomerated ([0042], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Veloff, and sieve the dried powder and binder mixture of modified Tong through a 60-mesh screen. Filtering in this manner allows for the breakup or removal of any powder particles which have formed agglomerates.

Tong does not explicitly teach a step of screening with the 60-mesh sieve after adding the lubricant.
Veloff teaches binder systems used with steel powders ([0001]). Veloff teaches that steel powder is mixed with a binder composition and water, then is dried ([0041]). Veloff teaches that after drying, the dried particles are sieved through a 60 mesh screen in order to break up any powder particles which have agglomerated ([0042], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Veloff, and sieve the lubricant-added dried powder and binder mixture of modified Tong through a 60-mesh screen. Filtering in this manner allows for the breakup or removal of any powder particles which have formed agglomerates.
Moreover, Tong teaches forming the mixture into a core by pressing (P 3, Par 3), and thereafter annealing the pressed mixture to obtain a magnetic core (P 3, Par 4).
Regarding claim 4, Tong teaches that the heat treatment step comprises annealing in a nitrogen annealing furnace for 1-2 hours at a temperature greater than 500°C (P 3, Par 1). It is noted that the heat treatment temperature taught by Tong (greater than 500°C) encompasses the claimed temperature range of 700-800°C when in a nitrogen atmosphere. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, the heat treatment time taught by Tong (1-2 hours) falls within the claimed heat treatment time of 1-3 hours when in a nitrogen atmosphere. As such, a “third powder”, rather than a “second powder”, as per the claim language is formed.
Regarding claim 5, Tong teaches that subsequent to heat treatment, one or more of a high temperature resistant binder water glass, potassium water glass, composite phosphate, and SiO2 prima facie case of obviousness exists (MPEP 2144.05 I). 
Additionally, regarding the claimed ratio of clay powder to third powder (i.e. the metal alloy particles after heat treatment), an ordinarily skilled artisan would have found it obvious to optimize the ratio of clay powder (e.g. montmorillonite) to metal powder, as it is known that montmorillonite has an effect on insulation property of the obtained mixture.
Even further, regarding the claimed ratio of water to third powder (i.e. the metal alloy powder particles after heat treatment), an ordinarily skilled artisan would have found it obvious to adjust this ratio such that a sufficiently viscous mixture may be obtained, in order to facilitate uniform mixing of the constituents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 105344993 (“Huang”) – a method for preparing iron-silicon-aluminum soft magnetic powder core by passivating powder particles, mixing with binder and lubricant, then press-molding
CN 108269670 (“Xu”) – a method for insulating and encapsulating sendust soft magnetic alloy powder including a step of powder annealing after insulating the powder using solution which may contain phosphoric acid
US 2019/0060992 (“Hellsen”) – a composite iron-based powder mix containing phosphorus coated iron particles which are further coated by a silicate layer, and may later be formed into an inductor core

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735